Archibald C. Wemple, J.
The offense is alleged to have occurred on May 10, 1958, while the defendant was operating his car in a northerly direction on Seward Place. The testimony is inconclusive as to whether the defendant struck a bicycle Daniel Demarest was riding, or whether the said Daniel Demarest struck the defendant’s car. The testimony is likewise inconclusive on the point of whether or not the defendant was aware that any personal injury to the said Daniel Demarest had occurred as a result of said contact.
In any event, during the trial, the Assistant District Attorney, in his cross-examination of the defendant, inquired whether the ,defendant had been previously convicted of speeding twice; also of failing to change his address on his registration. This area of questioning was improper and was prejudicial to the defendant’s rights. The defendant was entitled to a fair trial without the introduction of extraneous and irrelevant matters. These *939must have affected the attitude of the jury and may have been sufficient in a close case such as this to urge a conviction.
Based upon the reasons herein stated, the conviction herein is reversed and the matter is remanded to the Police Court of the City of Schenectady for a new trial.
In the meantime, the sentence herein, consisting of a fine of $100, 10 days in the County Jail and revocation of license is hereby revoked.
Submit order accordingly.